Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following is in response to the amendments are arguments filed 04/06/2022.  Claims 1-24 are pending.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Amendments to the Abstract have overcome the prior objections to the Abstract. 

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 1 and 3 include “a loan managed” it is unclear if this is referring to the same loan or 2 different loans.  If it is the same loan, the subsequent recitation should be amended to --said loan managed-- or --the loan managed--.  Appropriate correction is required.  For examination purposes, it will be interpreted as a single loan managed and Examiner reserves the right to update the interpretation for the purposes of applying prior art if applicant’s intentions differ.
	Applicant should correct parallel claims 9 and 17 as appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically as to claim 1, the claim is directed to a computer-implemented method but does not recite a computer performing any step in the body of the claim.  The term “automatically” is a term that does not limit an action to a machine as a human my automatically perform an action.
Claim 1 recites the limitation "the loan " in line 4.  It is unclear is this is the loan from line 1 or  3 “a loan managed by the loan accounting system” or line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, 9 and 17  recite the limitation "the loan affected by" in line 6.  It is unclear is this is the loan from line 3 “a loan managed by the loan accounting system” the “a loan managed” in line 1 or line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8, 10-16 and 18-24 inherit the deficiencies of claim 1 and are therefore also rejected.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite detecting an action affecting a logical history of a loan and calculating (indicating) states of the loan based on a plurality of actions. 
Claims 1-24 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES)
The Examiner has identified independent system Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1 and product Claim 17.  Claim 9 recites the limitations of detecting an action affecting a logical history of a loan and calculating (indicating) states of the loan based on a plurality of actions.
The claim as a whole recites certain methods of organizing human activity, specifically, fundamental economic practices of automated loan payment practices. The claimed invention is a method that allows for regulating loans by analyzing and updating historical data which is a method of fundamental economic practice of loan management. Thus, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
The mere nominal recitation of a generic server and generic memory does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of loan monitoring and account management in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing loan management process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Thus, claims 1, 9 and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  

	Dependent Claims
Dependent claims 2-8, 10-16, and 18-24 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-8, 10-16, and 18-24 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided as follows: storage of action and associated event, identifying events on a mapping relationship, event identification, logical order relationship of actions models in a tree structure.   (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.).
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A computer implemented method silent to the computer could encompass software – i.e., computer program - which is nonstatutory subject matter. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not “physical things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.   
Nonfunctional descriptive material that does not constitute a statutory process, machine, manufacture, or composition of matter are nonstatutory under 35 U.S.C. 101. Certain types of descriptive material, such as music, literature, art, photographs, and mere arrangements or compilations of facts or data, without any functional interrelationship is not a process, machine, manufacture, or composition of matter. Nonfunctional descriptive material may be claimed in combination with other functional descriptive multi-media material on a computer-readable medium to provide the necessary functional and structural interrelationship to satisfy the requirements of 35 U.S.C. 101. 
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9, 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Advani et al. (US2007/0265960A1) in view of Livermore et al. (US2011/0302076A1).
Specifically as to claims 1, 9 and 17,  Advani et al. disclose a computer-implemented method  (related system an non-transitory computer readable medium) for regulating a loan managed by a loan accounting system (a back-end host server system; para 5,87; (memory 20087 provides volatile storage for computer software instructions 20088 and data 20089 used to implement routines for implementing person-to-person lending, for borrower and lender systems figure 20; para 87), comprising: (a) detecting a new action affecting a logical history of a loan managed by the loan accounting system, said new action representing a new event in the loan process ordered along logical time (figure 16A; para 9, 62); (b) identifying a first series of events related to the logical history of the loan affected by the new actions ( figure 15; para 61); (c) calculating (indicating) states of the loan based on a plurality of actions each associated with an event of the first series of events, wherein at least two of the actions have a causal relationship with one another (see fig 10 and para 55) wherein the logical history and the first series of events and the plurality of actions are organized as a state machine structure that allows a reversal and replay processing of relevant interrelated events and associated actions by automatically rewinding the logical history of the loan to a specific point in time based on the first series of events identified in (b) and then automatically replaying the first series of events in (c) (see historical data analysis see para 9, 61-62, fig 15 and 16A) but does not specifically disclose automatically calculating states of the loan and automatically recalculating and updating a physical history of the loan based on the states calculated in (c), wherein the physical history comprises a second series of events that is different than the first series of events and that is ordered along physical time of actual occurrence.  
Livermore et al. teaches a system for monitoring for and reporting of loan problem events with calculating states of a loan, updating physical history bases on states calculated a second series of events (see Livermore et al. para 13, 20, figure 3, para 38-40, monitoring a public records database or a credit reporting database for new lien distress events see para 11-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the loan system of Advani et al. the ability to calculate as taught by Livermore et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and to provide a means for monitoring databases for critical events occurring both in the past and future.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claims 2, 10, and 18, wherein the action is stored in a data structure comprising a physical time, a logical time and information related to an associated event (see Advani et al. para 48,50, 52, 55, 57).  
Specifically as to claims 3, 11, and 19, wherein the associated event is stored in a data structure comprising a physical time and an event type (see Advani et al. para 55, 61).  
Specifically as to claims 4, 12, and 20, wherein (b) further comprises identifying the first series of events based on a given event of the first series of events and a given action of the plurality of actions (see Advani et al. figure 15, 16a, para 61, 62) but does not specifically disclose a first series of mapping of events.  
Livermore discloses defining the lien distress event relatable to the loan data by using one or more lien distress event criterion (mapping, see abstract).  
It would have been obvious to one of ordinary skill in the art to include in the loan system of Advani et al. the ability to use mapping events as taught by Livermore et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and to provide a means for monitoring databases for critical events occurring both in the past and future.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claims 5, 13, and 21, wherein the first series of events are identified using a rewind algorithm of the reversal and replay processing (design choice, historical data analysis see para 9, 61-62, fig 15 and 16A).  
Specifically as to claims 6, 14, and 22, wherein an action of the plurality of actions has a logical order relationship with another action of the plurality of actions (figure 16A; para 9, 62).  
Specifically as to claims 7, 15, and 23, wherein the logical history models events of the loan in a tree structure (figure 16A ; para 9, 62).  
Specifically as to claims 8, 16 and 24, wherein the states of the loan are calculated using a replay algorithm of the reversal and replay processing (design choice, historical data analysis see para 9, 61-62, fig 15 and 16A).
	
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
With regards to applicant’s arguments with respect to 35 USC 112(b), Examiner respectfully disagrees.  The term “automatically” is not a synonym nor equivalent for a computer and a machine state structure, as disclosed in the specification may be software.
With regards to applicant’s arguments with respect to 35 USC 101, Examiner respectfully disagrees.  With regards to applicant’s argument “the present invention (a) is not directed to a fundamental economic practices of automated loan payment practices that can be performed in a person's mind,” the rejection applied is not directed to the mental process grouping of abstract idea.  Applicant’s arguments with respect to mental process are moot.
With regards to applicant’s argument directed to 35 USC 101, applicant argues the instant is directed to a specific improvement in the technological field of automated organization (see rem page 13-14).  The instant claimed invention is a computer technology solution to a financial/business (loan accounting) problem.  Further, the courts recently clarified that a relevant inquiry at step one is "to ask whether the claims are ·directed to an improvement to computer functionality versus being directed to an  abstract idea." See Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). It was contrasted that claims "directed to an improvement in the functioning of a computer" with  claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be per- formed on a computer using conventional computer activity." Id . at *16-17. The claims are not directed to a specific improvement to computer functionality. Rather, they are 'directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two. 
With regards to applicant’s arguments with respect to Step 2B, applicant has presented arguments directed to well understood, routine and conventional which was not applied in the 35 USC 101 rejections.  Therefore, said arguments are moot.
With regards to applicant’s arguments that claims 1-24 are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to a method that allows for regulating loans by analyzing and updating historical data which is an abstract idea.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of a regulating loans by analyzing and updating historical data) is not performed on a special use computer but instead on a general purpose computer (“provides a general purpose, state machine implementation configured to provide a "rewind and replay" mechanism …” paragraph 12  “the methods can be implemented in hardware components or combinations of hardware and software such as, for example, … general purpose computers...” paragraph 30 originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
With regards to applicant’s argument “The specification also describes in very specific details the organizing of the "logical history and the first series of events and the plurality of actions are as a state machine structure" and the automated processing that allows the "rewind and replay" process to proceed in a highly efficient manner” by applicant’s own admission, this is a general purpose state machine implementation (see original specification para 12). 
With regards to 35 USC 103, Examiner respectfully disagrees.  Applicant argues “Advani and Livermore… do not teach or suggest … the logical history and the first series of events and the plurality of actions being organized as a state machine structure that allows a reversal and replay processing of relevant interrelated events and associated actions by automatically rewinding the logical history of the loan to a specific point in time based on the first series of events identified in (b) and then automatically replaying the first series of events in (c).”  This limitation is directed to an intended use “wherein…being organized as a state machine structure that allows…” and as such, the structure of Advani et al. in view of Livermore et al.  are capable of performing said intended use as recited in the claims (see Advani et al. historical data analysis see para 9, 61-62, fig 15 and 16A and Livermore et al. para 13, 20, figure 3, para 38-40, monitoring a public records database or a credit reporting database for new lien distress events see para 11-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tripathy discloses a method for integrated loans with TPM based virtual monotonic counters and count-limited objects without a trusted OS with rewind/replay algorithms and machine learning.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691